FOURTH DIVISION
                               DOYLE, P. J.,
                          McFADDEN and BOGGS, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                  December 12, 2014




In the Court of Appeals of Georgia
 A13A1597. MYERS v. BOARD OF REGENTS OF THE DO-082
     UNIVERSITY SYSTEM OF GEORGIA.

      DOYLE, Presiding Judge.

      In Myers v. Bd. of Regents of the Univ. System of Ga.,1 this Court reversed the

trial court’s dismissal of Kimberly A. Myers’s tort claim. The Supreme Court of

Georgia reversed that opinion in Bd. of Regents of the Univ. System of Ga. v. Myers.2

We therefore vacate our earlier opinion, adopt the Supreme Court’s opinion as our

own, and affirm the judgment of the trial court.

      Judgment affirmed. McFadden and Boggs, JJ., concur.




      1
          324 Ga. App. 685 (751 SE2d 490) (2013).
      2
          __ Ga. __ (Case No. S14G0431; decided Oct. 6, 2014).